ORDER
The Office of Attorney Ethics having filed a petition with the Supreme Court recommending that PERRY FEINBERG of POINT PLEASANT, who was admitted to the bar of this State in 1983, and for whose practice an attorney-trustee has been appointed be immediately temporarily suspended from the practice of law, and good cause appearing;
It is ORDERED that PERRY FEINBERG is temporarily suspended from the practice of law, effective immediately, and until further Order of this Court; and it is further
ORDERED that PERRY FEINBERG show cause before this Court on October 11, 1995, at 2:00 p.m., Supreme Court courtroom, Hughes Justice Complex, Trenton, New Jersey, why his temporary suspension should not continue pending final disposition of any ethics proceedings pending against him; and it is further
ORDERED that David E. Johnson, Jr., Esquire, or his designee, present this matter to the Court.